Citation Nr: 0307337	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  95-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability 
with 5th and 6th vertebrae disc protrusion and left arm 
numbness.

2.  Determination of initial rating assignment for service-
connected left knee status post anterior cruciate ligament 
reconstruction, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant, his mother, and M.P.




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1989 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for left knee disability and assigned an 
initial rating of 10 percent, and denied service connection 
for a disability characterized as left arm numbness (later 
during the appeal referred to as a neck disability with 5th 
and 6th vertebrae disc protrusion and left arm numbness).  
The veteran entered notice of disagreement with this decision 
in October 1994; the RO issued a statement of the case in 
January 1995; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in March 1995.  The Board 
remanded this case in October 1998 and again in January 2001 
for additional development, which included compliance with 
the Veterans Claims Assistance Act of 2000, and a VA 
compensation examination with medical opinions regarding 
etiology of neck disability and severity of left knee 
disability, including during flare-ups.  That development was 
completed and the case has been returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate 


the claims addressed in this decision, obtained all relevant 
evidence designated by the appellant, and scheduled VA 
medical examinations and requested medical opinions in order 
to assist in substantiating the claims for VA compensation 
benefits.

2.  The veteran's currently diagnosed neck disability with 
5th and 6th vertebrae disc protrusion and left arm numbness 
was not chronic in service, was not continuous in the post-
service period, and the weight of the medical evidence 
demonstrates that the currently diagnosed neck disability is 
not etiologically related to any injury or disease in 
service, including a reported fall down a hill in service in 
1990.

3.  For the entire period of claim, the veteran's service-
connected left knee status post anterior cruciate ligament 
reconstruction has manifested in disability analogous to not 
more than moderate left knee recurrent subluxation or lateral 
instability. 


CONCLUSIONS OF LAW

1.  The veteran's neck disability with 5th and 6th vertebrae 
disc protrusion and left arm numbness was not incurred in or 
aggravated by the veteran's active military service and 
arthritis may not be presumed to be of service onset.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  

2.  The schedular criteria for an initial rating of 20 
percent for service-connected left knee status post anterior 
cruciate ligament reconstruction have been met for the entire 
period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.71, 
4.71a, Diagnostic Code 5257 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Board finds that, in this appellant's 
case, the requirements of the Veterans Claims Assistance Act 
of 2000 and implementing regulations have been met.  

In the rating decisions, statements of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  In a July 2001 letter, the RO 
notified the veteran of the Veterans Claims Assistance Act of 
2000, notified the veteran as to what evidence was required 
to substantiate the claims, and requested the veteran to 
provide information regarding treatment for various 
disabilities.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  The veteran was 
afforded VA compensation examinations in April 1994, May 
1999, and March and April 2002.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.



II.  Service Connection for Neck Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

In February 1993, prior to separation from service, the 
veteran originally claimed service connection for left arm 
numbness.  He later added symptoms of left arm pain and neck 
pain, and numbness of the upper and lower extremities, as 
well as the more recently diagnosed 5th and 6th vertebrae disc 
protrusion, contending that these symptoms were caused by a 
fall down a hill during service in 1990.  In December 1993, 
he wrote that intermittent pain in the arm (described as a 
burning sensation) began in 1991, and occurred once or twice 
a year for 30 minutes.  In the notice of disagreement dated 
in September 1994, the veteran wrote that pain in his left 
arm (upper and lower arm) occurred sporadically once or twice 
a year during service, which had also begun to occur in his 
right arm.  In a June 1995 statement, the veteran pointed out 
that on January 23, 1990, while on a field exercise, he fell 
down a hill; this is indicated in the medical record by 
"possible head injury" and he was "soaking wet with cold 
extremities."  He also wrote that service medical record 
entries dated on March 28, 1990 and April 9, 1990 reflect 
complaints of neck problems.  The veteran contends "that 
this injury have [sic] attributed to my pain in my neck and 
arm due to its persistence."  

The evidence of record reflects that in service in January 
1990 the veteran reported that he was climbing uphill when he 
slipped and fell, and a medic found him on the ground on his 
stomach, soaking wet with cold extremities.  The veteran 
complained of headaches.  The examiner indicated there was a 
questionable loss of consciousness of about two hours.  In 
February 1990, the veteran reported a history of "ext. inj. 
to neck."  The assessment was stress induced muscular 
skeletal frontal headaches.  A January 26, 1990, service 
medical record entry notes a report of a near syncopal 
episode two days prior.  The veteran denied any head trauma 
or neck trauma, headaches, or weakness.  The examiner noted 
the veteran was having a difficult time adapting to the 
present environment.  A March 28, 1990 service medical record 
entry reflects that the veteran denied headaches or neck 
pain.  A March 28, 1990 service medical record entry reflects 
an assessment of mono-type illness.  

The Board finds that the veteran's currently diagnosed neck 
disability with 5th and 6th vertebrae disc protrusion and left 
arm numbness was not "chronic" in service.  The evidence 
demonstrates that the veteran fell down a hill in January 
1990, but does not demonstrate that he incurred a chronic 
neck disability during service.  The January 1990 diagnosis 
was instead stress induced muscular skeletal frontal 
headaches.  While the veteran in February 1990 reported an 
injury to the neck, this is inconsistent with the January 26, 
1990 denial of any head trauma or neck trauma.  The service 
medical records are negative for complaints, findings, or 
treatment of neck disability or left arm numbness from 
February 1990 to the end of the veteran's service over three 
years later.  

With regard to the veteran's more recent contentions 
regarding symptoms in service, the Board has considered 
written submissions and personal hearing testimony by the 
veteran and others.  While the lay evidence includes report 
of some neck symptomatology during service, the reported 
symptomatology does not demonstrate a "chronic" disease in 
service; the evidence does not demonstrate "a combination of 
manifestations sufficient to identify the disease entity, nor 
sufficient observation to establish chronicity at the time."  
38 C.F.R. § 3.303(b).  A lay statement from J.H. received in 
May 1997 reflects that this member was in service with the 
veteran, and recalled the veteran "mentioning pain in the 
neck area on several occasions while doing PT (physical 
training) and doing everyday operations and especially in the 
field out of the Garrison environment."  This statement does 
not indicate for what time period during service the veteran 
complained of neck pain.  

At a personal hearing before the RO in May 1997, the veteran 
testified regarding becoming unconscious and falling down a 
hill during service; he was not sure of what happened or what 
treatment he was given at the hospital; he had been 
experiencing (time frame not indicated) numbness in his arm 
and pain in his neck sporadically every now and then, which 
from the time of the accident to the end of his military 
service "didn't occur so often"; he self-treated during 
service for this; and at the service separation examination 
he did not discuss with the doctor any problem associated 
with numbness or neck pain, and did not mention any history 
of falling and neck injury.  

At the RO hearing, S.P. testified that he had served with the 
veteran from August 1991 to some time in 1992; he observed 
the veteran on several occasions stretching his neck; he 
excused the veteran from physical activities because of his 
neck, which appeared to be because he slept wrong on it; and 
the veteran did not complain about numbness, only neck pain.  

At a July 1998 hearing before the undersigned Veterans Law 
Judge, the veteran testified that in January 1990 he fell 
down a hill; he did not have numbness of the neck at that 
time; the numbness came and went; in March and April 1990 
during service he complained of, and sought treatment for, 
neck pain; immediately after the in-service accident he had 
neck pain; he had neck pain and his arm was bothering him in 
1993; he did not get any treatment in service for his neck 
from early 1990 until service separation in 1993; he did not 
mention to the physician at the separation examination any 
neck complaints or about arm numbness; and he first sought 
treatment in 1995.  

While the service medical records reflect the veteran's 
report of a fall down a hill in January 1990, the veteran 
claims it was in April 1990, then later claimed that a neck 
injury occurred in 1992.  In March 1998, the veteran reported 
a history of problems on and off with his neck over the 
previous five years, which began in about 1992 when he fell 
down in service, and reported that he had been in car wrecks 
in the past.  The veteran's previous histories only 
referenced injury from a fall in 1990, and did not include 
any mention of involvement in car wrecks.  Likewise, at 
subsequent examinations, the veteran's reported history does 
not include any mention of involvement in car wrecks. 

The Board also finds that the veteran's currently diagnosed 
neck disability with 5th and 6th vertebrae disc protrusion and 
left arm numbness was not continuous in the post-service 
period.  The veteran denied any neck injury or symptomatology 
at the service separation examination.  The evidence reflects 
that the veteran reported cervical radiculopathy in 1994, and 
first sought treatment for neck pain over two years after 
service, in April 1995.  At a personal hearing before the RO 
in May 1997, the veteran testified the symptoms of the neck 
began occurring more often after service in 1994, and he 
first sought treatment after service in April 1995.  At a 
July 1998 hearing before the undersigned Veterans Law Judge, 
the veteran testified that he did not seek treatment after 
service until 1995.  

The Board finds that the veteran's more recent histories of 
neck pain since service, made pursuant to compensation for 
his neck disability, are inconsistent with his other reported 
histories of symptomatology.  For example, while an April 
1994 VA examination report of history by the veteran did not 
include neck pain, in April 1996, the veteran reported a 
history of neck pain since service.  The veteran's more 
recent assertion of vague and intermittent neck pain sometime 
after service does not demonstrate that neck pain or left arm 
numbness was continuous in the post-service period.  The 
April 1994 VA examination report reflects the veteran's 
complaints of intermittent numbness and tingling of the arms 
and legs, but does not include neck pain.  The veteran was 
diagnosed with probable mild cervical radiculopathy in August 
1994.  

Finally, the weight of the medical evidence demonstrates that 
the currently diagnosed neck disability is not etiologically 
related to any injury or disease in service, including the 
reported fall down a hill in service in January 1990.  The 
Board has weighed and considered the favorable medical 
opinion evidence, but finds that the favorable medical 
opinion evidence is outweighed by the unfavorable medical 
opinion evidence regarding the etiology of the veteran's 
currently diagnosed neck disability with 5th and 6th vertebrae 
disc protrusion and left arm numbness.  The favorable medical 
opinion evidence includes a one sentence opinion from Thomas 
Holbrook, Jr., M.D., dated in July 1998, that the "cervical 
disc herniation at C5-6 which subsequently required surgery 
could be related to a neck injury when the patient fell down 
a hill while serving in the Military several years ago."  
While current MRI findings in 1995 reflected the current 
disability, Dr. Holbrook did not indicate the basis for the 
history of "neck injury" in service.  A previous history by 
Dr. Holbrook in March 1998 reflects an inaccurate history of 
a fall down a hill and neck injury in service in 1992, rather 
than in 1990, and service medical records note the veteran's 
report of a neck injury on one occasion, but are otherwise 
negative for report of neck injury or complaints.  Dr. 
Holbrook did not indicate the basis for his July 1998 
etiology opinion, and did not indicate what role, if any, the 
car wrecks played in the etiology of current neck disability.

The Board finds the medical etiology opinion reflected in an 
April 2002 VA neurologic examination report to be of more 
probative value than Dr. Holbrook's July 1998 etiology 
opinion.  The April 2002 VA examination was based on a review 
of the claims file, which included a more accurate history of 
in-service events.  While the veteran reported in April 2002 
that in 1992 during service he fell and injured his neck, the 
VA examiner notes that the service medical records indicated 
numerous visits to sick call, but the veteran's complaints 
did not include any neck pain, mention of injury to his neck, 
or mention of treatment for the neck.  The examination 
indicated that a 1995 cervical spine X-ray demonstrated no 
abnormalities, particularly no osteoarthritis, while repeat 
film in 1999 demonstrated significant osteoarthritis which 
had developed in the (post-service) interval. The VA 
examination report also notes that while Dr. Holbrook's 
records reflect that cervical numbness and pain in the left 
upper extremity resolved following surgical removal of a 
centrally herniated disc, the veteran contended that the 
numbness and pain had continued.  The clinical findings 
included that the veteran's reported numbness was in a 
nonanatomical pattern, and that the veteran's complaints of 
pain and sensory loss in the left upper extremity could not 
be confirmed by objective physical examination.  The VA 
neurologist offered the opinion that it was "unlikely that 
the disc Dr. Holbrook removed was related to an injury that 
occurred more than two years before the surgery."  The bases 
of the opinion were indicated to be 
Dr. Holbrook's description of the surgery, including the 
absence of extensive scar tissue to suggest the disc had been 
present for a long period of time, and that a cervical spine 
X-ray closer to service separation (1995) demonstrated no 
abnormality.  Coupled with the X-ray evidence of 
osteoarthritis four years later (1999), the VA examiner 
opined that "accumulated significant osteoarthritis" was 
"most likely the main relationship to his herniated disc." 

While the veteran, fellow service members, and his mother are 
competent to testify as to actual symptomatology the veteran 
experienced, or they observed the veteran experience, at any 
time, their opinions regarding the etiology of neck pain or 
numbness symptomatology claimed to have been experienced in 
service do not constitute medical opinion evidence regarding 
the etiology of the veteran's currently diagnosed neck 
disability.  It is the province of health care professionals 
to enter conclusions which require medical opinions, 
including a medical diagnosis and an opinion as to the 
relationship between a current disability and service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

 While the current diagnoses include cervical degenerative 
joint disease (September 1996) or degenerative disc disease 
(March 2002), the weight of the evidence does not demonstrate 
that this diagnosed disorder manifested to a degree of 10 
percent within one year of service, but began sometime after 
X-ray examination in 1995.  The veteran's currently diagnosed 
neck disability with 5th and 6th vertebrae disc protrusion and 
left arm numbness was not chronic in service, was not 
continuous in the post-service period, and the weight of the 
medical evidence demonstrates that the currently diagnosed 
neck disability is not etiologically related to any injury or 
disease in service.  For these reasons, the Board finds that 
a neck disability with 5th and 6th vertebrae disc protrusion 
and left arm numbness was not incurred in or aggravated by 
the veteran's active military service and arthritis may not 
be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309. 

III.  Initial Rating for Left Knee Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.

The veteran was initially rated as 10 percent disabled under 
Diagnostic Code 5257.  Diagnostic Code 5257 provides that for 
impairment of the knee, when there is recurrent subluxation 
or lateral instability, a 10 percent rating is warranted 
where the disability is slight, a 20 percent rating is 
warranted where the disability is moderate, and a 30 percent 
(maximum) rating is warranted where the disability is severe.  
38 C.F.R. § 4.71a.  

The Board finds that Diagnostic Code 5257 is an appropriate 
diagnostic code under which to rate the veteran's service-
connected left knee disability.  The veteran's actual 
disability of left knee status post anterior cruciate 
ligament reconstruction with post-traumatic changes, for 
which there is no diagnostic code, may appropriately be rated 
by analogy to impairment of the knee of recurrent subluxation 
or lateral instability under Diagnostic Code 5257.  38 C.F.R. 
§ 4.20.  Diagnostic Code 5257 provides a rating for a closely 
related disability in which not only the functions affected 
(weight-bearing, walking) but also the anatomical location 
(knee joint) and symptomatology (stability with weight-
bearing use) are closely analogous. 38 C.F.R. § 4.71a.  

After a review of the evidence of record, the Board finds 
that, for the entire period of claim, the veteran's service-
connected left knee status post anterior cruciate ligament 
reconstruction has manifested in disability analogous to 
moderate disability as contemplated by Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  The veteran's left knee disability has 
manifested in mild joint line tenderness, some painful 
motion, and episodes analogous to moderate left knee 
instability due to left quadriceps weakness.  The clinical 
evidence includes findings at an April 1994 VA examination of 
mild quadriceps atrophy, mild patellar tenderness, mild 
medial joint line tenderness, and notes complaints of left 
knee pain.  

Written submissions by the veteran note tolerable daily left 
knee pain since the 1992 anterior cruciate ligament 
reconstruction.  VA outpatient treatment records beginning in 
June 1994 note complaints of left knee pain or discomfort 
"all the time" that increases with a walk up stairs, and 
clinical findings of good stability, but with crepitus.  At a 
personal hearing in May 1997, the veteran testified in 
relevant part that he experienced left knee pain, some pain 
with driving a vehicle, climbing stairs, and with weather 
changes, and that his left knee had given out once while 
walking up stairs.  At a July 1998 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
experienced constant left knee pain and wore a knee brace.

A May 1999 VA examination report reflects the veteran's 
complaints of left knee instability and inability to run.  
Examination revealed tender patellofemoral compression, 
medial joint line tenderness, slight varus, and ranges of 
motion from three degrees in flexion contracture to full 
flexion with a loud pop and pain with full flexion.  

A March 2002 VA examination report reflects left knee 
clinical findings that included mild pain with patellofemoral 
grind, significant crepitus with motion, mild lateral joint 
line tenderness, slightly increased translation on Lachman's 
maneuver, stability to varus, valgus, and anterior and 
posterior drawer stresses, and left quadriceps atrophy.  The 
diagnostic impression included episodes of instability, 
though with no evidence of instability on physical 
examination; the examiner opined that the reported episodes 
of instability were likely due to quadriceps weakness.  

The Board finds that based on the veteran's reports of pain, 
the clinical findings including tenderness and quadriceps 
atrophy, and the reported feeling of instability due to left 
quadriceps weakness, the veteran's left knee disability 
picture more nearly approximates disability analogous to 
moderate disability as contemplated by Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  For these reasons, the Board finds that 
the schedular criteria for an initial rating of 20 percent 
under Diagnostic Code 5257 for service-connected left knee 
status post anterior cruciate ligament reconstruction have 
been met for the entire period of claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.20, 4.71a, Diagnostic Code 5257.  

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 20 percent for the 
entire period of claim, however, as the veteran's service-
connected left knee status post anterior cruciate ligament 
reconstruction has not at any time during the claim 
manifested in disability more nearly approximating severe 
recurrent subluxation or lateral instability.  The clinical 
findings in this case do not actually show subluxation or 
lateral instability; specific clinical findings include 
stability to varus, valgus, and anterior and posterior drawer 
stresses, and a diagnostic impression that the reported 
episodes of left knee instability did not include evidence of 
instability on physical examination.  The determination that 
the veteran's left knee disability even approximated moderate 
disability was based on the clinical finding of some left 
quadriceps atrophy, coupled with the veteran's report of 
feeling of laxity.  Other clinical findings include mild pain 
with patellofemoral grind, mild lateral joint line 
tenderness, and slightly increased translation on Lachman's 
maneuver.  The lay testimony was that the veteran's left knee 
only in fact gave way on one occasion while walking stairs.  
His general testimony was to the effect that he was impaired 
from running or playing certain physically demanding sports.  
For these reason, the Board finds that, for the entire period 
of claim, a rating in excess of 20 percent is not warranted 
under Diagnostic Code 5257.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 
4.71a, Diagnostic Code 5257.

The Board has also considered a rating under all potentially 
applicable diagnostic codes to determine if any other 
diagnostic code is more favorable to the veteran, but finds 
that an initial rating in excess of 20 percent under any 
other diagnostic code is not warranted.  The Board finds that 
the preponderance of the evidence is against an initial 
rating in excess of 20 percent under any other diagnostic 
code, for the entire period of claim.   Diagnostic Code 5258 
provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 
5259 provides a 10 percent rating for symptomatic removal of 
semilunar cartilage.  As 20 percent is the maximum rating 
under Diagnostic Code 5258, and a 10 percent rating is the 
maximum schedular rating under Diagnostic Code 5259, an 
initial rating in excess of 20 percent is not possible under 
either of these diagnostic codes.  38 C.F.R. § 4.71a.  

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.  As the evidence demonstrates well-healed and 
nontender scars to the left knee, and does not demonstrate 
scars that are poorly nourished, ulcerated, tender, painful, 
or that limit function, a separate rating for scars residual 
to the anterior cruciate ligament reconstruction is not 
warranted.  

In this case, the diagnostic codes for rating limitation of 
motion of the veteran's left knee include Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  38 C.F.R. § 4.71a.  Diagnostic 
Code 5260 provides for ratings based on limitation of flexion 
of the knee as follows: for limitation of flexion limited to 
30 degrees, a 20 percent rating is warranted; and for 
limitation of flexion limited to 15 degrees, a 30 percent 
rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal flexion for the leg or knee is to 140 
degrees). Diagnostic Code 5261 provides for ratings based on 
limitation of extension of the leg as follows: for extension 
of the leg limited to 15 degrees, a 20 percent rating is 
warranted; for extension of the leg limited to 20 degrees, a 
30 percent rating is warranted; and for limitation of 
extension of the leg limited to 30 degrees, a 40 percent 
rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal extension for the leg or knee is to 
zero degrees).  

The evidence in this case demonstrates that, even with 
considerations of painful and limited motion, weakness, and 
fatigability, the veteran's left knee disability does not 
manifest flexion that more nearly approximates limitation to 
15 degrees or extension limited to 20 degrees so as to 
warrant a schedular rating in excess of 20 percent under 
Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a.  For 
example, a VA examination in April 1994 recorded ranges of 
motion of the left knee at 0 degrees in extension and 105 
degrees in flexion.  A May 1999 VA examination reports that 
the veteran had full left knee flexion with a loud pop and 
pain at terminal flexion, and left knee extension to three 
degrees.  The evidence in this case demonstrates that at an 
April 2002 VA examination the veteran had left knee flexion 
to 135 degrees, with no pain noted at the end range of 
motion.  Painful motion is considered limited motion only 
from the point that pain actually sets in.  VAOPGCPREC 9-98.  
The March 2002 VA examination report also reflects the 
opinion that the veteran's left knee disability caused only 
minimal loss of range of motion, and that it was "not likely 
he will have increased loss of range of motion with flare-
ups."  For these reason, the Board finds that, for the 
entire period of claim, a rating in excess of 20 percent is 
not warranted for the veteran's service-connected left knee 
status post anterior cruciate ligament reconstruction.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected left knee status post anterior cruciate 
ligament reconstruction has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such orthopedic 
disability for any period during the pendency of the claim.  
The evidence reflects no interference with the veteran's 
sedentary employment as a mental health counselor, and no 
hospitalization since the 1992 left knee anterior cruciate 
ligament reconstruction in service.  The regular schedular 
standards for rating such orthopedic disability contemplate 
all of the veteran's left knee symptomatology, including 
pain, limitation of motion (including due to pain, fatigue, 
weakness, or incoordination), and left quadriceps weakness 
that manifests as instability.  Under these circumstances, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

Service connection for neck disability with 5th and 6th 
vertebrae disc protrusion and left arm numbness is denied. 

An initial rating of 20 percent for service-connected left 
knee status post anterior cruciate ligament reconstruction is 
granted, subject to the criteria governing the payment of 
monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

